Citation Nr: 1146404	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2011, a videoconference Board hearing was held before the undersigned.  At the hearing the Veteran also provided additional evidence consisting of VA medical records, accompanied by a waiver of RO initial consideration.  See 38 C.F.R. 
§ 20.1304(a) (2011). 


FINDING OF FACT

The Veteran does not have a verified or verifiable in-service stressor that would support a clinical diagnosis of PTSD.


CONCLUSION OF LAW

The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from June 2009, the RO notified        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.            § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).   Meanwhile, an addendum to the June 2009 correspondence informed the Veteran regarding both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice letter preceded issuance of the RO rating decision on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), personnel records, and VA outpatient medical records. There is no indication of any outstanding records of private treatment to obtain. As explained in further detail below in the Board's decisional rationale, while the Veteran has alleged various incidents as claimed stressors from his period of military service, there is insufficient detail available concerning these events as to support a meaningful attempt at independent stressor verification through submission of an informational request to the U.S. Army and Joint Services Records Research Center (JSRRC).  In this regard, the Veteran has provided VA with a 3-year window in order to research his stressor events (problems aboard aircraft) and has not provided any details to assist in researching the ocurrence of his stressors, such as the aircraft involved, or any personnel.  Under these circumstances, the Board finds he has not cooperated in providing sufficient details to invoke VA's duty to assist him in verifying his claimed stressors.  See 38 C.F.R. § 3.159(c)(2)(i) (2011).  

The Board at this time also observes that it is not necessary that the Veteran undergo a VA Compensation and Pension examination. Rather, there is no indication of a verified stressor that could support a clinical diagnosis of PTSD, and so no resultant benefit in scheduling the Veteran for an examination to confirm whether he currently manifests this disorder. See 38 C.F.R. § 3.159(c)(4) (2011). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In support of his claim, the Veteran provided several personal statements, and additional VA outpatient records. He testified at a Board hearing. There is no indication of any further available evidence or information that has not already  been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there has been a regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)(3)). The regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under this standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In reviewing the record before it, the Board observes that as VA outpatient records show, in February 2009 a psychiatrist treating the Veteran provided a clinical impression in part, of PTSD. Therefore, the Board will presume without further VA examination for confirmation purposes that a diagnosis of the condition claimed has been established. The issue of a preliminary diagnosis aside, the next dispositive matter under applicable regulations is whether there is a verified stressor of record. After careful evaluation of this case, the Board concludes that there is not a confirmed stressor in support of a PTSD diagnosis, and further that there is no reasonable indication that additional evidentiary development would assist in verifying the stressful events which the Veteran has identified from during his military service.

The series of stressful events which the Veteran has consistently described in relation to his service is that upon two distinct occasions while present aboard military aircraft there were engine fires while flying. He identifies the two aircraft in question as a KC-97 and B-47 respectively. He states that on both occasions he and the rest of the crew were prepared to jump from the plane in response to the hazards posed by the engine fire and extensive amount of smoke in the plane cabin, but that in both cases the situation ultimately did not warrant such drastic measures. In his initial statement to the RO upon a completed PTSD stressor questionnaire,        the Veteran identified the approximate time period of both incidents as from between 1962 (month unspecified) and September 1965. 

Considering the relatively limited extent of available information regarding the claimed events, which has not been augmented substantially throughout the continued pendency of this appeal, the Board finds that unfortunately, the events claimed are not amenable to objective independent verification. As a starting point for inquiry, the Board has considered the Veteran's documented military personnel record. His Form DD-214 (Report of Separation from Service) indicates an occupational specialty of aircraft radio repairmen in the U.S. Air Force, and it certainly is not far outside the realm of possibility to find that the Veteran would have been flying aboard military aircraft at some point. This having been said, the claimed stressors as described simply are not readily verifiable. The Veteran's personnel file is absent mention of this incident. Thus, some other channel would need to be utilized here for verification purposes. 

Of particular significance, the U.S. Army and Joint Services Records Research Center maintains unit history records that could potentially document such an incident, but the Board does not find a search with this agency would be productive in this case as there is too minimal a degree of underlying information. The fact remains that after repeated inquiry, the Veteran still has identified no less than a three-year window during which these events occurred, from September 1962 to September 1965. The Board understands that precise recollection of the events claimed may be difficult; that notwithstanding, a unit records request to the JSRRC generally requires that the approximate timeframe for when an incident occurred is narrowed down to with a 60-day timeframe. See VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.15.c (September 8, 2009). There likewise are not extenuating circumstances presented in which to dispense with this 60-day requirement and request a more expanded records search from the JSRRC, since to attempt to do so here would have little benefit for the Veteran's case. Essentially, were a three-year records search of the Veteran's unit history conducted, and revealed any evidence of a plane having sustained an engine fire, there would be no plausible means to connect this incident to the one the Veteran has described. Indeed, the likelihood that at least one plane somewhere near the Veteran's base of operation between 1962 and 1965 had an engine fire is not improbable, but again without a more precise date given by the Veteran, or for that matter other crucial details such as flight number, or names of other individuals involved, there would be no reasoned way to link that particular event with the Veteran's presence upon the flight in question. In sum, there is not a sufficient evidentiary basis to conduct a unit records search in this instance.

The Board is aware that in Pentecost v. Principi, 16 Vet. App. 124 (2002) Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held that the Board erred in interpreting the corroboration requirement too narrowly by requiring a Veteran to corroborate his actual proximity to and participation to the claimed events.  Those cases do not purport to suggest, however, that evidence showing or suggesting the actual participation of the claimant is never required.  In this case, unlike present in Pentecost and Suozzi, the claimed events and the Veteran's relationship to those events are far too attentuated to reasonably conclude that the Veteran was present.  Concluding that the Veteran was present at the time of the aircraft incidents simply because it might be shown that at least two such incidents happened to occur at some point in a 3-year period is akin to accepting that the Veteran was present when some unidentified person hurt their hand because it was shown that someone got hurt somewhere in the same three year period.

At this stage then, the Veteran's alleged stressors remain uncorroborated. There     are no other pertinent sources of evidence which provide assistance in this regard, including any available lay statements from individuals who may have had some connection to the incidents involving aircraft engine problems as described. Though a treatment provider has diagnosed PTSD, without a confirmed stressor to support a clinical diagnosis of PTSD the benefit sought cannot be established.  

For the sake of completeness in considering his claim, the Board must further consider whether the Veteran manifests any other generalized acquired psychiatric disorder as a consequence of an incident of military service. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

To this effect, the Veteran's VA recent outpatient records also reflect a clinical diagnosis of a bipolar disorder. These records further state that the Veteran had to medically retire in 1996 due to bipolar disorder. Thus, there is indication of a diagnosable acquired psychiatric disorder besides PTSD. However, the next dispositive element of a claim for service connection consists of a finding of a medical nexus between the psychiatric disability noted, and the Veteran's military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra.          See too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). There is no plausible evidentiary foundation upon which to demonstrate the likelihood that bipolar disorder has a causal connection to the Veteran's military service. On this subject, there is no recorded evidence of mental health treatment in service. The Veteran has stated that he was prescribed "nerve pills" during service, but this cannot be located within his treatment records. The Board would expect to see at least some reference to psychiatric medication or treatment if the Veteran had in fact been prescribed psychiatric pills.  The absence of any reference to such in the service treatment records undermines his credibility, and the Board finds that his account lacks credibility.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) 

Meanwhile, the earliest known and documented record of mental health treatment post-service consists of VA treatment records from the mid-1990s, more than 25 years following service discharge. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). The Veteran has not expressed any factors that would tend to suggest that the absence of treatment was anything other than the absence of any symptoms or disorder.  Consequently, absent competent and probative evidence of a causal relationship between a psychiatric disorder and military service, service connection for a psychiatric disorder besides PTSD has not been established. 

For the reasons stated above, providing full consideration to the current record concerning the claim as initially appealed, the Board is unable to corroborate              the Veteran's alleged in-service stressors. Accordingly, the claim for service connection for PTSD must be denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,           1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for PTSD is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


